Exhibit 10.1

Director Restricted Stock Award Terms

under the

ACE Limited 2004 Long-Term Incentive Plan

The Participant has been granted a Restricted Stock Award by ACE Limited (the
“Company”) under the ACE Limited 2004 Long-Term Incentive Plan (the “Plan”). The
Restricted Stock Award shall be subject to the following Restricted Stock Award
Terms:

1. Terms of Award. The following words and phrases used in these Restricted
Stock Award Terms shall have the meanings set forth in this paragraph 1:

 

(a) The “Participant” is [insert name of participant].

 

(b) The “Grant Date” is [insert the date].

 

(c) The number of “Covered Shares” is [insert number of shares granted].

Other words and phrases used in these Restricted Stock Award Terms are defined
in paragraph 9 or elsewhere in these Restricted Stock Award Terms.

2. Restricted Period. Subject to the limitations of these Restricted Stock Award
Terms, the “Restricted Period” for the Covered Shares shall begin on the day of
the annual shareholders’ meeting held in [insert year] and end on the day before
the annual shareholders’ meeting held in the immediately following year.
Notwithstanding the foregoing, the Restricted Period shall end earlier to the
extent set forth below:

 

(a) The Restricted Period shall end upon the Date of Termination, if the Date of
Termination occurs by reason of the Participant’s death.

 

(b) The Restricted Period shall end upon the Date of Termination, if the Date of
Termination occurs by reason of the Participant’s Long-Term Disability.

 

(c) The Restricted Period shall end upon a Change in Control, provided that such
Change in Control occurs on or before the Date of Termination.

3. Transfer and Forfeiture of Shares. Except as otherwise determined by the
Committee in its sole discretion, the Participant shall forfeit the Covered
Shares as of the Participant’s Date of Termination, if such Date of Termination
occurs prior to the end of the Restricted Period. If the Participant’s Date of
Termination has not occurred prior to the last day of the Restricted Period,
then, at the end of such Restricted Period, the Covered Shares shall be
transferred to the Participant free of all restrictions. For the avoidance of
doubt, if the Date of Termination is the last day of the Restricted Period, the
Covered Shares shall be transferred free of restrictions in accordance with the
immediately preceding sentence.

4. Withholding. All deliveries and distributions under these Restricted Stock
Award Terms are subject to withholding of all applicable taxes to the extent, if
any, that such withholding is required. At the election of the Participant, and
subject to such rules and limitations as may be established by the Committee
from time to time, such withholding



--------------------------------------------------------------------------------

obligations may be satisfied through the surrender of shares of Stock which the
Participant already owns, or to which the Participant is otherwise entitled
under the Plan; provided, however, that such shares may be used to satisfy not
more than the Company’s minimum statutory withholding obligation (based on
minimum statutory withholding rates for Federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income).

5. Transferability. Except as otherwise provided by the Committee, the Covered
Shares may not be sold, assigned, transferred, pledge or otherwise encumbered
during the Restricted Period.

6. Dividends. The Participant shall be entitled to receive any dividends and
distributions paid with respect to the Covered Shares that become payable or
distributable during the Restricted Period (other than extraordinary dividends
or distributions, as determined by the Committee); provided, however, that no
dividends or distributions shall be payable or distributable to or for the
benefit of the Participant for Covered Shares with respect to record dates
occurring prior to the Grant Date, or with respect to record dates occurring on
or after the date, if any, on which the Participant has forfeited those Covered
Shares. Extraordinary dividends or distributions shall be vested in accordance
with the same schedule as the shares to which such extraordinary dividends or
distributions are attributable.

7. Voting. The Participant shall be entitled to vote the Covered Shares during
the Restricted Period to the same extent as would have been applicable to the
Participant if the Participant was then vested in the shares; provided, however,
that the Participant shall not be entitled to vote the shares with respect to
record dates for such voting rights arising prior to the Grant Date, or with
respect to record dates occurring on or after the date, if any, on which the
Participant has forfeited those Covered Shares.

8. Deposit of Covered Shares. Each certificate issued in respect of the Covered
Shares granted under these Restricted Stock Award Terms shall be registered in
the name of the Participant and, in the discretion of the Committee, may be held
by the Company or a Related Company or deposited in a bank designated by the
Committee. During the Restricted Period, certificates evidencing the Restricted
Stock may be imprinted with the following legend: “The securities evidenced by
this certificate are subject to the transfer restrictions, forfeiture
restrictions and other provisions of the Restricted Stock Award Terms dated
                     between the Company and the Participant.

9. Definitions. For purposes of these Restricted Stock Award Terms, words and
phrases shall be defined as follows:

 

(a) Change in Control. The term “Change in Control” shall be defined as set
forth in the Plan.

 

(b) Date of Termination. The “Date of Termination” means the date the Director
resigns or otherwise ceases to perform services as a Director for the Company or
a Related Company for any reason.

 

2



--------------------------------------------------------------------------------

(c) Director. The term “Director” means a member of the Board who is not an
employee of the Company or a Related Company.

 

(d) Long-Term Disability. A Participant shall be considered to have a “Long-Term
Disability” if the Committee determines, using standards comparable to those
used in any long-term disability plan of the Company, that the Participant would
be eligible for long-term disability benefits if he or she participated in such
plan.

 

(e) Plan Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in these
Restricted Stock Award Terms.

10. Heirs and Successors. These Restricted Stock Award Terms shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns,
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, all or substantially all of the Company’s assets and
business. If any benefits deliverable to the Participant under these Restricted
Stock Award Terms have not been delivered at the time of the Participant’s
death, such benefits shall be delivered to the Designated Beneficiary, in
accordance with the provisions of these Restricted Stock Award Terms and the
Plan. The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
and at such time as the Committee shall require. If a deceased Participant fails
to designate a beneficiary, or if the Designated Beneficiary does not survive
the Participant, any rights that would have been exercisable by the Participant
and any benefits distributable to the Participant shall be distributed to the
legal representative of the estate of the Participant. If a deceased Participant
designates a beneficiary and the Designated Beneficiary survives the Participant
but dies before the complete distribution of benefits to the Designated
Beneficiary under these Restricted Stock Award Terms, then any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.

11. Administration. The authority to manage and control the operation and
administration of these Restricted Stock Award Terms shall be vested in the
Committee, and the Committee shall have all powers with respect to these
Restricted Stock Award Terms as it has with respect to the Plan. Any
interpretation of these Restricted Stock Award Terms by the Committee and any
decision made by it with respect to these Restricted Stock Award Terms are final
and binding on all persons.

12. Plan Governs. Notwithstanding anything in these Restricted Stock Award Terms
to the contrary, these Restricted Stock Award Terms shall be subject to the
terms of the Plan, a copy of which may be obtained by the Participant from the
office of the Secretary of the Company; and these Restricted Stock Award Terms
are subject to all interpretations, amendments, rules and regulations
promulgated by the Committee from time to time pursuant to the Plan.

13. Not An Employment Contract. The Restricted Stock Award will not confer on
the Participant any right with respect to continuance of employment or other
service with the Company or any Related Company, nor will it interfere in any
way with any right the Company or any Related Company would otherwise have to
terminate or modify the terms of such Participant’s employment or other service
at any time.

 

3



--------------------------------------------------------------------------------

14. Notices. Any written notices provided for in these Restricted Stock Award
Terms or the Plan shall be in writing and shall be deemed sufficiently given if
either hand delivered or if sent by fax or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to the Participant, at the Participant’s address
indicated by the Company’s records, or if to the Company, at the Company’s
principal executive office.

15. Fractional Shares. In lieu of issuing a fraction of a share, resulting from
an adjustment of the Restricted Stock Award pursuant to paragraph 5.2(f) of the
Plan or otherwise, the Company will be entitled to pay to the Participant an
amount equal to the fair market value of such fractional share.

16. Amendment. The Restricted Stock Award Terms may be amended in accordance
with the provisions of the Plan, and may otherwise be amended by written
agreement of the Participant and the Company without the consent of any other
person.

IN WITNESS WHEREOF, the Company has caused these presents to be executed in its
name and on its behalf, all as of the Grant Date.

 

ACE LIMITED By:  

 

Its:  

 

 

4